Citation Nr: 0504914	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  98-20 679	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death, to include on the basis of 
nicotine addiction.  

2.  Entitlement to Dependency and Indemnity Compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318 (West 2002).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant, MK and BM


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from July 1953 to 
July 1956.  He died in May 1965.  The appellant is his widow.  

The appellant's original claim for service connection for the 
cause of the veteran's death was denied in October 1961 and 
the appellant did not appeal; hence the denial became final.  
38 U.S.C.A. § 7105(a)(b)(1)(c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.1103 (2004).  In denying the current claim, 
received in July 1994, the RO conducted a de novo review 
without regard to the prior final denial.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision by the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO, in pertinent part, denied 
entitlement to service connection for the cause of the 
veteran's death and entitlement to Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C.A. 
§ 1318.  

In June 1998 the appellant and two friends provided oral 
testimony before a Hearing Officer at the RO.  A transcript 
of their testimony has been associated with the claims file.  

In July 2003 the Board remanded the case to the RO for 
further development and adjudicative action.

In April 2004 the RO affirmed the determination previously 
entered.

The case has been returned to the Board for further appellate 
review.

The issue of entitlement to service connection for the cause 
of the veteran's death based on nicotine addiction and the 
issue of whether the claim for service connection for the 
cause of the veteran's death has been reopened by submission 
of new and material evidence are remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the appellant if further action is required on her 
part.  


FINDINGS OF FACT

1.  The veteran died in May 1965 as the result of 
glioblastoma multiforme,  

2.  During his lifetime the veteran did not establish service 
connection for any disability.  

3.  The veteran was not in receipt of or entitled to receive 
compensation based on total disability for a period of 10 
years or more immediately preceding his death.  

4.  The veteran did not die as the result of a service-
connected disability, and did not during his lifetime have a 
permanent total service-connected disability.  


CONCLUSION OF LAW

The claim for an award of DIC pursuant to 38 U.S.C.A. § 1318 
is denied as a matter of law.  38 U.S.C.A. §§ 1318, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.22, 3.159 (2004); 
Sabonis v. Brown, 4 Vet. App. 384 (1993).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter -- Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), which, among other changes, 
expanded the notification and duty to assist obligations owed 
to claimants.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the VCAA does not affect matters on appeal when 
the question is limited to statutory interpretation.  See 
generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000); Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
Manning v. Principi, 16 Vet. App. 534, 542-3 (2002) and cases 
cited therein.  

In addition, the VA General Counsel has held that VA is not 
required under 38 U.S.C.A. § 5103(a) to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  VAOPGCPREC 
5-04.  

In the present case, the issue of entitlement to DIC under 
the provisions of 38 U.S.C.A. § 1318 is a legal one as there 
is no dispute as to the essential facts required to resolve 
the matter.  

The outcome of the appeal is governed by the interpretation 
and application of the law and regulations rather than by 
consideration of the adequacy of the evidence or resolving 
conflicting evidence.  Accordingly, the notice and duty to 
assist provisions of the VCAA are inapplicable, and no 
further development under the VCAA is required.  


Criteria

DIC - 38 U.S.C.A. § 1318

Dependency and indemnity compensation benefits may be paid to 
a deceased veteran's surviving spouse in the same manner as 
if the veteran's death is service-connected when, in 
pertinent part, the following conditions are met: 

(1) the veteran's death was not caused by 
his or his own willful misconduct and 
either the veteran was in receipt of or 
was entitled to receive compensation at 
the time of death for service-connected 
disability that was continuously rated 
totally disabling by a schedular or 
unemployability rating for a period of 10 
years or more immediately preceding death 
or, if totally rated for a lesser period, 
the veteran was so rated continuously for 
a period of not less than five years from 
the date of the veteran's discharge from 
active duty; or 

(2) the veteran would have been entitled 
to receive a 100 percent disability rating 
for such time period but for factors such 
as the receipt of military retired pay or 
clear and unmistakable error in a final 
rating or Board decision.  
38 U.S.C. § 1318 (West 2002).  


A VA regulation, 38 C.F.R. § 3.22, provides in relevant part 
that:  

(a)  Even though a veteran died of non-
service-connected causes, VA will pay 
death benefits to the surviving spouse or 
children in the same manner as if the 
veteran's death were service-connected, 
if: (1) The veteran's death was not the 
result of his or his own willful 
misconduct, and (2) At the time of death, 
the veteran was receiving, or was entitled 
to receive, compensation for service-
connected disability that was: (i) rated 
by VA as totally disabling for a 
continuous period of at least 10 years 
immediately preceding death; or (ii) rated 
by VA as totally disabling continuously 
since the veteran's release from active 
duty and for at least 5 years immediately 
preceding death.  

(b) For purposes of this section, 
"entitled to receive" means that at the 
time of death, the veteran had service-
connected disability rated totally 
disabling by VA but was not receiving 
compensation because: (1) VA was paying 
the compensation to the veteran's 
dependents; (2) VA was withholding the 
compensation under authority of 38 U.S.C. 
5314 to offset an indebtedness of the 
veteran; (3) The veteran had applied for 
compensation but had not received total 
disability compensation due solely to 
clear and unmistakable error in a VA 
decision concerning the issue of service 
connection, disability evaluation, or 
effective date; 

(4) The veteran had not waived retired or 
retirement pay in order to receive 
compensation; (5) VA was withholding 
payments under the provisions of 10 U.S.C. 
1174(h)(2); (6) VA was withholding 
payments because the veteran's whereabouts 
was unknown, but the veteran was otherwise 
entitled to continued payments based on a 
total service-connected disability rating; 
or (7) VA was withholding payments under 
38 U.S.C. 5308 but determines that 
benefits were payable under 38 U.S.C. 
5309.  

38 C.F.R. § 3.22 (a)(b) (2004).  


Analysis

The critical element that must be satisfied to establish 
entitlement to benefits under 38 U.S.C.A. § 1318 is that the 
veteran have been in receipt of compensation based on 
service-connected disability rated 100 percent disabling for 
a period of 10 years immediately before death.  

The record shows that the veteran died in May 1965 as the 
result of glioblastoma multiforme, a type of brain tumor.  
During his lifetime, the veteran did not establish 
entitlement to service connection for the brain tumor or any 
other disability.  

As a general rule, the issues involved in a survivor's claim 
for death benefits will be decided without regard to any 
prior disposition of those issues during the veteran's 
lifetime.  A claim for benefits under 38 C.F.R. § 1318 is a 
specific exception.  See 38 C.F.R. § 20.1106 (2004).  

The adjudication of claims for benefits pursuant to 
38 U.S.C.A. § 1318 has been complicated in recent years by 
conflicting judicial interpretations and by consequent 
changes in VA regulations.  

A number of CAVC decisions interpreting 38 U.S.C.A. § 1318(b) 
have found that a surviving spouse was entitled to 
demonstrate that, for purposes of this section, the veteran 
hypothetically would have been entitled to a different 
decision on a service-connected-related issue, based on 
evidence in the claims file or in VA custody at the time of 
his/his death and under the law then applicable or 
subsequently made retroactively applicable.  See, e.g., Green 
v. Brown, 10 Vet. App. 111, 118-19 (1997); Cole v. West, 13 
Vet. App. 268, 278 (1999).  

In response to such CAVC decisions, VA in January 2000 
amended 38 C.F.R. § 3.22, the regulation implementing § 1318, 
to restrict the award of DIC benefits to cases in which the 
veteran, during his or his lifetime, had established the 
right to receive total service-connected disability 
compensation for the period of time required by § 1318, or 
would have established such right but for clear and 
unmistakable error (CUE) in the adjudication of a prior claim 
or claims.  See 65 Fed. Reg. 3,388 (Jan. 21, 2000).  The 
regulation, as amended, specifically prohibits "hypothetical 
entitlement" as an additional basis for establishing 
eligibility.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (CAFC) held 
that for the purpose of determining whether a survivor is 
entitled to "enhanced" DIC benefits under 38 U.S.C.A. § 
1311(a)(2) (veteran required to have been rated totally 
disabled for a continuous period of eight years before 
death), the provisions of 38 C.F.R. § 20.1106, the 
implementing regulation, do permit "hypothetical 
entitlement."  

However, in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) (NOVA I), the CAFC addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  

Initially, the CAFC found that VA's amendment of 38 C.F.R. § 
3.22 constituted an interpretive rule that did no more than 
interpret the requirements of § 1318 and clarified VA's 
earlier interpretation of the statute.  NOVA I at 1376-77.  

Upon consideration of § 1318, the CAFC found that the 
statutory language was ambiguous as to whether a 
"hypothetical" claim was allowed and noted that 38 U.S.C.A. § 
1311(a), which also has "entitled to receive" language, as 
interpreted in Hix, was virtually identical to 38 U.S.C.A. § 
1318, but that VA interpreted them differently.  NOVA I at 
1379.  Moreover, it found that the pertinent regulations, 38 
C.F.R. § 3.22 and 38 C.F.R. § 20.1106, were in conflict with 
respect to interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  The 
CAFC remanded the case in order for VA to undertake expedited 
rulemaking to explain the rationale for interpreting the 
statutes differently or to resolve the conflict between the 
two regulations.  NOVA I at 1379-81.  

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical entitlement" 
determinations under 38 U.S.C.A. § 1311(a) on the question as 
to whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit.  See 67 Fed. Reg. 
16,309-16,317 (April 5, 2002).  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), the CAFC, after reviewing its holding in 
NOVA I, observed that VA had determined that the "entitled to 
receive" language of 38 U.S.C.A. §§ 1311(a) and 1318 should 
be interpreted in the same way and that 38 C.F.R. § 3.22 
provided the correct interpretation.  It held that VA could 
properly do so and had adequately explained its rationale.  
NOVA II at 1378.  

In the present case, the Board must find that the appellant 
is not entitled to DIC benefits under 38 U.S.C.A. § 1318.  
Although the veteran's death was not the result of his own 
willful misconduct, at the time of his death he was not 
service-connected for any disability.  The existence of a 
service-connected disability rated as 100 percent disabling 
is the threshold requirement for the an award of § 1318 
benefits.  

To the extent the appellant may believe that the veteran 
should have been service connected for a brain tumor 
evaluated as totally disabling at the time of his death, such 
an allegation would be tantamount to a claim of "hypothetical 
entitlement," which is excluded from consideration.  See NOVA 
II.  

Where the law and not the evidence is dispositive of the 
issue before the Board, the claim should be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, the claim for DIC under 38 U.S.C.A. § 1318 must 
be denied.  


ORDER

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318 is denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).  

Adequacy of VCAA Compliance

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].  Although the appellant's claim was received 
before November 9, 2000, the effective date of the new law, 
it appears that the VCAA is applicable since the claim has 
not been finally adjudicated.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant which evidence the claimant must supply, which 
evidence VA will obtain on his or her behalf, and provide 
any evidence in the claimant's possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Charles v. Principi, 16 Vet. App. 370 (2002).  

As a general matter, it should be noted that with respect to 
the content of a VCAA notice, the decision of the CAVC in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
(withdrawing and replacing Pelegrini v. Principi, 17 Vet. 
App. 412 (2004)) held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 

(2) inform the claimant about the 
information and evidence that VA will 
seek to provide; 

(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 

(4) request or tell the claimant to 
provide any evidence in the claimant's 
possession that pertains to the claim, or 
something to the effect that the claimant 
should "give us everything you've got 
pertaining to your claim(s)."  To 
satisfy the requirements of Pelegrini II, 
all of the above elements must be fully 
addressed, including element (4).  

In the present case, the Board finds that a February 2004 
VCAA notice letter issued to the appellant pursuant to the 
Board remand did not provide the requisite information 
regarding evidence required to support a claim for 
entitlement service connection for the cause of death based 
on the use of tobacco products in service.  

As explained in further detail below, the appellant can 
establish service connection for death due to tobacco-related 
disability by direct service incurrence -- that is, by 
showing that the brain tumor resulted from smoking that 
occurred during the narrow period from July 1952 to July 
1956.  However, if the addiction to tobacco products itself 
is found to be service-connected, secondary service 
connection may be established under 38 C.F.R. § 3.310(a) for 
disability shown to have resulted from postservice smoking 
associated with the addiction.  

The generic information provided in the February 2004 letter 
regarding claims for service connection generally is not 
sufficient to put the appellant on notice of the criteria 
that apply in claims involving entitlement based on use of 
tobacco products.  The Board believes that the appellant is 
entitled to such a notice to satisfy the VCAA.  

The Board may not take action on its own to cure a deficiency 
in a VCAA notice.  In Disabled American Veterans v. Principi, 
327 F.3d 1339 (Fed. Cir. 2003), the CAFC held that the 
regulation giving the Board authority to cure a procedural 
defect in an appeal by providing the claimant with notice 
under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was invalid as 
contrary to the statutory authority, 38 U.S.C. § 5103(b).  

It would be contrary to the law and potentially prejudicial 
to the veteran for the Board to issue a decision before the 
VCAA has been satisfied.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Accordingly, the Board must remand for further 
RO action pursuant to the VCAA.  


Development of the Evidence - Use of Tobacco Products

Effective in June 1998, VA is prohibited by statute from 
granting service connection for death or disability on the 
basis that such death or disability resulted from an injury 
or disease attributable to the use of tobacco products during 
military service.  38 U.S.C.A. § 1103; 38 C.F.R. §3.300 
(2004); Kane v. Principi, 17 Vet. App 97, 101 (2003).  
However, since the appellant's July 1994 claim was received 
before the effective date of the statutory change, it is 
entitled to consideration under the law in effect before June 
1998.  

The law in effect before July 9, 1998, is found in precedent 
opinions of the VA General Counsel.  In VAOPGCPREC 2-93, it 
was held that direct service connection for a tobacco-related 
disability could be established where the evidence 
demonstrated that an underlying disease or injury was caused 
by tobacco use during service.  VAOPGCPREC 19-97 clarified 
that service connection could be awarded on a secondary basis 
based on tobacco use after military service if it was shown 
that nicotine addiction arose during service and was the 
proximate cause of the disability or death.  


The opinion set forth a two-pronged sequential analysis for 
determining whether secondary service connection was 
warranted:  (1) The veteran must have acquired a chemical 
dependence on nicotine during service; and (2) the nicotine 
dependence must have been the proximate cause of the present 
disability.  See VAOPGCPREC 19-97.  

The question of whether the veteran became addicted to 
tobacco in service is central to the claim because if an 
underlying smoking addiction is not recognized as service-
connected, service connection for tobacco-related disability 
can be established by direct service incurrence only -- that 
is, by showing that the postservice tumor resulted from 
smoking during the narrow period from July 1952 to July 1956.  

If the addiction itself is determined to be service-
connected, secondary service connection may be established 
under 38 C.F.R. § 3.310(a) for disability resulting from 
postservice smoking associated with the addiction, in this 
case the brain tumor.  

The question of whether tobacco addiction was present in 
service is medical in nature and can be resolved only by 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Before a medical opinion can be obtained, the record 
regarding the veteran's tobacco use must supplemented.  

The Board is aware that obtaining the requisite information 
will be difficult.  The record contains a statement from the 
veteran's sister to the effect that he did not smoke when he 
entered service but did smoke when he came out, but the 
appellant has indicated that she does not recall whether the 
veteran smoked in service and that his mother and grandmother 
are currently deceased.  



Nevertheless, the Board believes that other avenues remain to 
be explored as the basis for reconstructing the veteran's 
smoking history.  All available postservice VA and non-VA 
medical records should be obtained and examined for any 
reference to tobacco use that they may contain, and the 
appellant should be encouraged to submit statements from any 
other individuals who may have been familiar with the 
veteran's smoking habits.  

When all available information has been assembled, a medical 
opinion should be obtained as to whether the veteran was 
addicted to tobacco in service and, if so, whether such 
addiction caused or aggravated the brain tumor that claimed 
his life.  


New and Material Evidence

The regulations implementing the VCAA limit the duty to 
assist a claimant seeking to reopen a claim to procurement of 
Government records, including VA records, service department 
records, and records from other federal agencies.  66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (codified at 38 C.F.R. 
3.156(c)(1)(2)(3)).  However, it appears that additional 
Government medical records remain to be obtained.  

The record contains summaries relating to an extended period 
of hospitalization at the VA Medical Center in Portland, 
Oregon, from August to October 1961 for evaluation and 
treatment of a brain tumor and to a later period of 
hospitalization in April and May 1965, during which the 
veteran died.  

To the extent that the records from these admissions consist 
of discharge summaries only, they are incomplete for the 
purpose of the present determination and in any event must be 
obtained pursuant to the applicable regulations.  



The Board believes that the complete clinical files from each 
of the veteran's VA hospitalizations as well as the complete 
autopsy protocol should be obtained and that their 
procurement is consistent with the requirements of the VCAA.  

If the claim for service connection for the cause of the 
veteran's death based on direct or presumptive service 
connection is found to be reopened, additional evidentiary 
development will be required to satisfy the duty to assist, 
including but not limited to procurement of a medical opinion 
as to whether it is as likely as not that veteran's brain 
tumor was present in service.  

Accordingly, the claim is remanded to the VBA AMC for further 
action as follows:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  



Such notice should specifically apprise 
the appellant of the evidence necessary 
to document her claim, with particular 
attention to the evidence required to 
support a claim based on use of tobacco 
products, consistent with the discussion 
above.  
The notice should inform the appellant 
whether she or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

3.  The VBA AMC should obtain the 
complete clinical records pertaining to 
all VA hospitalizations and all VA 
outpatient treatment records.  The 
records relating to the veteran's final 
hospitalization should contain the 
complete autopsy report.  

4.  The VBA AMC should contact the 
appellant and request that she identify 
all healthcare providers, VA and non-VA, 
inpatient and outpatient, who examined or 
treated the veteran for any disorder 
during the period after his separation 
from service.  She should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.  Regardless of the appellant's 
response, the VBA AMC should obtain all 
outstanding VA treatment reports.  




5.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the appellant that it has 
been unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).  

6.  When the foregoing development is 
complete, regardless of any response or 
lack of response by the appellant, the 
VBA AMC should arrange for a special 
review of the claims file by an 
appropriate medical specialist, including 
on a fee basis if necessary, for the 
purpose of ascertaining whether the 
veteran was addicted to tobacco products 
during service and whether the onset of 
glioblastoma multiforme is related to any 
such addiction.  The examiner is free to 
refer the case for review by additional 
specialists if deemed necessary.  

On the basis of review of all of the 
evidence of record, the examiner should 
address the following:  

(a)  Is it at least as likely 
as not that the veteran 
became addicted to the use of 
nicotine products during 
service?  


(b)  If it is found that the 
veteran did become addicted 
to the use of nicotine 
products during service, is 
it at least as likely as not 
that such addiction caused or 
aggravated the brain tumor?  

(c)  If it is found that the 
veteran did not become 
addicted to the use of 
nicotine products during 
service (but conceding that 
there is credible evidence 
that the veteran did smoke in 
service), is it at least as 
likely as not that the use of 
nicotine products only during 
the limited period from July 
1952 to July 1956 caused the 
brain tumor?  

A complete rationale for all 
conclusions reached should be 
provided.  

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested medical 
review report to ensure that the medical 
opinions are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim on appeal.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue on appeal.  A reasonable 
period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the VBA AMC.  



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


